C/M\(\§<zse 2:18-Cv-O4426-CI\/|R Documentl Filed 10/15/18 P

is 44 {Rev. norm

The JS 44 civil cover sheet and the infonnation contained herein_ngilher relplace rig '
provided b local rules ol`court. This Form, approved by the .Iudlcml Con erenc:e of mo ni¢ed States m optembcr 1974, 's required for t

CIVIL COVER SHEET

nor SU

amant the liiin and service of`pleadin s or other papers as
' g he use ofth;eé!erk ot`Coun for the

purDOSC 0 initiating file Civil ducke! Sheel, (SI'.`E LVMRUCTIONS ()N NEX?' PAGE OF TH}S !"OM'M.)

a elof25
§~.\<6~

HHao

uircd by law, cxcep\ as

 

I. (a) PLAINTI FFS

TONY MASTOP!ETRO, |ndividua|!y and On Behaif of A|I Olhers S|mi|ar|y

Siiuated,

(b) County of Residenco ot`First Lisled Piaimill`

M|LWAUKEE CTY.1 Wl

('E/\’CEPT IN U. S. PIA]NT`H"F (MSL'\SJ

(§) Atlorn
KA KELAL WLLC

201 KING OF PRUSSEA ROAD. SUlTE 650

RADNOR, PA 19087

(888) 715 - 1740

s (I"rrrn Name. A¢ldress. uan l"e!eplmnu Numbe:j

DEFENDAN'I`S

'I'HE 'l`R.AC'l'

Ai.wm€ys fiff!{na\\'nj

 

County of Residenoe 0!` First Lisfed Del`cnclant

`FREVENA |NC.. MAX|NE GOWEN. and ROBERTO CUCA,

CHESTER CTY.1 PA

(IN U.S. PI,A.WFT}"F C’ASES ONL}’)

OF LAND TNVOLVED.

NOTE’. m LAND CONDEMNATION CASES. USE T}U LOCA'l'lON OF`

 

II. BASIS OF JU`RISD

D l U.S. Govemmcnt

Plai.min'

ij 2 U.S. Govemmem
Do¢`endanl

   
 

cdcm] Qucstlon

ij 4 Divcrsity

medicare Citl'zemhr'p ufl’qr.rl‘s.r In from .l'l'!}

(Place mr "X" fn One Bo.\' Only)

(U.S Govemwrem Nu»' a i"arijy

 

W. NATURE OF SHIT {Place an "X" m One dar On!y}__

{7'"clr Di\isr'siry Case.! Onfy)

ll I. C FTIZENSHI P OF PRINCIPAL PA RTlES (Place an 'X" in fmc Bc)xfc)r}’laimi_‘,[f

and Om* an jr`rr querldanr)

PTF DEF P'I'F DEF
Clilzcn of 'l`11is Sture 0 l EJ 1 Iucorporawd ar Principul P|aco C| 4 0 4
of Business in "l‘his Siaro
Citizen ofAnolher Smtc [J 2 IJ 2 Imorpomtod and Principnl Plaoe C,l 5 U 5
ofBusin¢ss in Anothet Sia£e
Gilzsli or Subjoct ofu [J 3 Cl 3 Foreign Natlon Cl 6 Cl 6

Fomig_:_\ Country

 

 

 

 

Click here for: N=\Eure o

l`Suil lec Descri lions.
M

 

 

 

 

 

l CON'I`RA{.'!` TO_|}TS I‘URFE['I`U_B_Q§ENQLTY BA
€J fill Iosurance P£RSONAL lNJURY PERSONAL [NJURY D 625 Dmg Rela!ed Seizum D 422 Appcal 28 USC 158 C| 375 Fnlse C]aims Act
0 120 Ma.rinu El 310 Airplone L`.| 365 Pmonal lnjury - of?roperty 21 USC 88! Cl 423 Wi\hdrawai Cl 376 Qui Tam (Sl USC
U l30 Miiler Ac\ E] 315 )\irplnno Product Produo: Linbili:y Cl 690 OIlwr 28 USC 157 3739[1\))
fl l40 Ncgotiablc instrument liability Cl 35? Hea]th Caref C| 400 Stale Reapportionmonl
ij tSO Recovery of Ovcrpayment Cl 320 Assa\il|, Libe! & anm:nceulical PR T¥ Cl 410 Antitrust

&. I:`nf‘orccmcnt of judgment Slunder l’crsunnl injury Cl 820 Copyrigllts 1:| 430 Bc\nks and Bank`mg
ij 151 Medicaro Act D 330 Fuderal Employers' i‘rodncl Liabiiity fl 930 Paient E| 450 Commorce
D i52 Rocovery of Dcl`nulted liability Cl 368 A.sbes\os Pcrsonal Cl 835 Patem - Ahbrcvialod Cl 460 importation

Srudcm beams El 340 Marino lojury Prodm:l New Drug Applicalio:r fl 470 Rnckcl~:cr influenced and

(E)ccludes Velcrnns) L'F 345 Murinc Producl Linbilily Cl 840 'l`rad.ammk _ Corn\pt Organimtions
5 153 Rccovcry ova¢:rpayrncnt Lial.\ility PERSONAL PR()PERTY LA§QB IAL SEC f l 0 Consumer Credit

of Ve:era.n's Bcnclits Ef 350 Mmor Vel\ic|o 111 370 Olhcr Fraud Cl 7|0 Fair Labor Staudards [J 861 H]A (l$£l§ff) Cl Cnblci'Sat 'I'V
ij l60 Slocl<holdm’ Suits ij 355 Mmor Vehiole C| 371 ‘l`ruth in Lendi.og Acl [J 862 Black Lung {923) ix 85 Socuritiesicommoditiesl
C| 190 Oiher Conlraci Product Linbilily Cl 380 Olher Pcmonul C.'l ?20 Labor!Mmingemcnt Cl 863 DEWCIDEWW {¢¥05(3)) Exchange `
Cl 195 Conrmci Prc)ducc liability lZl 360 Olher Personal l’ropeny Dama,ge l{elations lJ 864 SSID Titiu XV| 90 Othar Statutory Aocions
Cl 196 Franclu'so ln}uly l‘_‘l 385 Propor£y Damage D 740 Ruilway Lubor Acl 0 865 RS] (405(3)) C| 891 Agn`uulhnal Acts

El 362 Pelsunu¥ lujury - Pmducl L.iability Cl 751 Family and Medica] l:| 893 Environm:ntnl Ma£tm's
___ Medic£il MB] `C£ Lea\‘c AO# C.l 395 Fw¢dbll\ oflofumwlian
l REAL PROP¢:RW CWIL iuGBTs PR:_$_Q_:~_;J_M_ELI'_H_£)_N_S___ Cl 190 0th Labor Lirigmion FEDERAL mg sims m 7
Cl 210 Land Co:id¢m\untion Cl 440 Oth\:r Civil Rights }lnbeas Corpus: Cl 79¥ Employoo flelin:monl ill 870 Tuxes (U.S. Plainlil`l` C‘l 896 A:bilrnlion
Cl 220 Foroclosure £l 441 Vau'ng CJ 463 Mien Detainee lncosne Socurity Act or Del'endanl) il 899 Admlnlstrativo Pmccdum
0 236 Rent Loaac & chcrmem Cl 442 limploymcnt l`J 5l0 Motion.s 10 Vaca:o D 871 lRS»-»~'i'hircl Pa:iy Aclchvicw or Appeol of
0 240 Torts co hand 53 443 i{ouaing)‘ Svntoncc 26 USC 1609 Agcnoy Decision
EI 245 'E`ort Pro¢luci liability Accnmmodaiions D 530 Gcnerai E| 950 Constitutiona.iity of
EI 290 A£l Othcr Renl Property 0 445 Amor. w."DisabiLitics - El 535 Dca\h Penalty iMMiGRATION Stute Slotut¢s
Emp]oyrnen\ (}lh¢rs CI 462 Nahualizalioll App|icnllm\
13 446 Amcr. waisabili:ios ' CI 540 Mandaml.\s & Olher El 465 Olh=r immigration
Oihor Cl 550 Civil Rig'nts Aciions

/,._

 

€} 448 Edl\cation

 

Cl 555 Pri$l)n Cnndifion
Cl 560 Civil Do|aincc-
Conditions of

 

 

 

Cmdinamont

 

o

R} GIN (le'r,’ an “X" m O.'re Hr)x Om'y)

Hl Originol D 2 Removed from Cl 3 Remandcd from Cl 4 Relnsmzed or l`_“i 5 Tmngrened from CI 6 Mqitidjstrict Cl 8 Mqitidistrict
Pmceeding Statc Court Appclinte Coun Reopcned Ano;her msu-iq I.:t:gcmon - Lihgat:on ~
(.vpec!ji)) Transfer Direct Fllc

 

VI. CAUSE OF ACTION

Vll, REQUESTED IN

15 .S.C. 7

 

Cile the U.S. Civil Sl',alllle under Which you arc filing (Do mar citejur£vdi¢'lfanni'sfamres adm divenf!y)l
' 8 l

 

Briefdcscrlption of cause:

VlOLATiON OF THE FEDERAL SECUR|T|ES LAWS

51 ciracl< 1F Tms is A CLASS AcrloN

DEMAND $

/`\

CHECK ‘(BS only if` demanded jo complaint

 

 

 

 

COMPLAINT: UNDER RHLE 23. F-R~Cv-P- JURY DEMAN:); m ve own
vrn. RELA':~ED cAsE(s> _ j
fF ANY “S“"“'""””'")" moon HoNoRABLE cYNrHiA M. Ruz=a maxim women ié-cv-¢i,_z"ra
DATE STUNAT OF ATT`O [".Y OF RECORD ` l
10115;2018 /MW”‘W
'R)'E"GFF:”E`E‘U§E ONLY gap /
RECE\PT# Ai’FLYINGlFF JUDGE MAG¢ JUDGE

 

Case 2:18-Cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 2 of 25

UNl’I`ED STA'¥'ES D[STR.\CT COUR'I`

'\ m ‘ ron run eAsTERN prerle or PENNSYLVANIA 8 q
. ,,i cf n
"` DESIGNArloN FORM 1 “'.;: ;§ gin 29 »

fm be used by counsel orpro se plme to indicate the category ofrhs mseer the purpose of assignment to the appropriate calendar)

Add,ess efplaintim c/o KASKELA LAW L.Lc, 201 K:NG or PRusSlA ROAD, SulTE 650, RADNOR, PA

 

Address omefendm 955 cHESTERBRooK BLVD., SutTE 200, CHESTERBROOK, PA

 

Piacc of Accident, incident or 'i`ransaction:

 

 

Date Termm` ated:

Tlns cAsE is RELATED ro: Qu ft §§ Qm(`€/ new mm No|:|
gent-enm- \t@uft%')t ‘“‘E
ncr mm No ij
aliens Y¢S :I N° i:i

w pending or within one year previously terminated action in

204351

Wg_jiiofneiy~af-Law /Pt‘t) Se rramt(§" _ Artorney I.D. # (g'fapplir:obls)

M. RUFE

ASS|GNED TO:

[)A'I`EZ "“`__""_i' "_' 'ii

 

 

 

 

 

CIV'|L: (Place a wl in one category only)

 

A. Fedeml Que.rtian Cases.' B. Di’versig) Jurtsd!ctr’ou Coses.'
I:] l indemnity Contract, Marine Contracl1 end Ait Other Contracts [___] l. Insurance Contrect and Otlxer Cont:racts
l:l 2 FBLA I:] 2. Airplaue Personai lnjury
I____l 3 Jones Act-Personal injury [:l 3. Assauit, Defemation
\:l 4 Antit:mst g 4. Marine Personal injury
E 5 Petent m 5. Motor Vehicic Personal injury

6 Labor-Man agement Relations [:| 6. Other Perso_nai injury (Piea.re spec§i§)):
I:I 7 Civi] R.Eghls m T. Products Liability
["_`| 8 Habeas C'orpus |:] 8. products Liabilily - Asbestos
9. Securities Act(s) Cases ij 9. Al.l other Diversity Cases
m lO. Sociai Security R,eview Casea (Piea.re rpec{;§)):
[] 11. Ail other Federal Qucstlon Cuses

('Pl_ease rpec('}§)):

 

 

 

ARBI'I`RA'|`]ON CERTIFICATION
('Me effect of this certification is to remove the casejl'om eligibility for arbitration )

1, D ' SEAMUS KASKELA _, counsel of record or pro se plaintitr, do hereby certify:

 

Pursuant to local Civil Rule 53.2, § 3(c) (2}, that to the best ofmy knowledge and beiiel`, the damages recoverable in this civil action case
exceed the sum of$l50,000.00 exclusive cf interest and oosts:

|J Relief other than monetary damages is soughtl
me 1011 5/2013 W 204351
cl A£torngy-ar-Law /Pr‘o Se Pt`ar`nr{j’ At!omey I.D. fl (U`applicable)

NOTE: A trial dc novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

civ. 609 frame

 

Case 2:18-Cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 3 of 25

IN THE UNI'I`ED STATES DlSTRICT COURT

_ m !/( non run eASTEnN DlSTRrCT oF PnNNsYLvANlA
Q o CASE MANAGEME_NI IRACK DESIGNATION FORM

TONY MASTOP¥ETRO, Individually and On : CIVlL ACTION
Behalf of All Others Similarly Situated, 5
v.

 

TREVBNA rNC., MAXINE GoWnN, and di d §§ iii

ROBERTO CUCA,

in accordance With the Civil lustice Expense and Delay Rcduct;ion Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § l :03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree With the plaintiff regarding Said
dcsignation, that defendant shall, with its first appearance submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management 'l`raclc Designation Form specifying the track
to Which that defendant believes the case should be assigned

SELECT ONE OF 'I`HE FOLLOWlNG CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cascs requesting review of a decision of the Secretary of Hcalth
and Human Scrviccs denying plaintiff Social Security Beneflts. ( )

(c) Arbitration ~ Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (Scc reverse side of this form for a detailed explanation of special
management cases.) (X)

(t) Sta.ndard Managemcnt - Cnses that do not fall into any one of the other tracks

 

 

 

OCTOBER l$, 2018 D. SEAMUS KASKELA PLAINTIFF

Date Attorney-at-law Attorney for

team 715 - 1740 l4s4) 258 - 1535 SKASKELA@KASKELALAW-COM
T_elephone FAX Number E-Maii Address

(Cl\'. 660) 10f02

 

 

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 4 of 25

\ ‘ C/a/Z

 

   

 

 

§§ §§ ~§ § § UNITED sTATEs DISTRICT CoURT
jj § w lay ' EASTERN DISTRICT or PENNSYLVANIA
TONY l`\/IASTOPIETRO, Individually and § q in
On Behalf of All Others Similarly Situated, ) Case No i;
) .
Piainarr, )
V § cLAss ACTIoN CoMPLAINT
` l
TREVENA iNC., MAXINE ooWEN, ana
ROBERTO CUCA, § JURY TRIAL DEMANDEI)
)
Defendants. §
)

 

Plaintiff Tony Mastopietro (“Plaintiff’), individually and on behalf of all other persons
similarly situated, by Plaintiff’s undersigned attorneys, for Piaintifi"s complaint against
Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s
own acts, and information and belief as to ali other matters, based upon, inter alia, the
investigation conducted by and through Plaintifi’s attoi‘neys, Which included, among other
things, a review of the Defendants’ public documents, conference calls and announcements made
by Defendants, United States Securities and Exchange Commission (“SEC”) filings, Wire and
press releases published by and regarding Trevena, lnc. (“Trevena” or the “Cornpany”), analysts’
reports and advisories about the Company, and information readily obtainable on the Internet.
Plaintiff believes that substantial evidentiary support Will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

NATURE OF THE ACTION

l, This is a federal securities class action on behalf of a class consisting of all
persons other than Defendants Who purchased or otherwise acquired Trevena securities between

May 2, 2016 and October 9, 2018, both dates inclusive (the “Class Period”), seeking to recover

l

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 5 of 25

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies
under Sections lO(b) and ZO(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
Rule l()b»$ promulgated thereunder, against the Company and certain of its top officialsl

2. Trevena is a biopharmaceutical company developing innovative therapies based
on breakthrough science to benefit patients and healthcare providers confronting serious medical
conditionsl 'l`he Company’s Common Stock is listed and traded on NASDAQ Global Select
l\/larket (“NASDAQ”) under the symbol “TRVN.”

3. The Company is currently developing OLINVO (oliceridine) Injection, touted as
a next generation lV analgesic for the management of moderate-to-severe acute pain in the
hospital and similar settings and has been granted Breakthrough Tl'ierapy designation by the
United States Food and Drug Administration (“FDA”).

4. After the Company completed a Phase 2 trial of OLINVO, it issued a press
release on May 2, 2016, stating that “[it] has reached general agreement with the FDA on key
elements of the Phase 3 program to support a New Drug Application (NDA) for oliceridine[.]”

5. Throughout the Class Period, Defendants made materially false and misleading
statements regarding the Company’s business, operational and compliance policies Specilically,
Defendants made false and/or misleading statements and/or failed to disclose that: (i) the FDA
had not agreed to key elements of the Company’s Phase 3 trial for oliceridine (TRVl30); (ii) the
FDA was unlikely to approve oliceridine (TRVlBO) based on the Company’s Phase 3 trial; and
(iii) as a result, Trevena’s public statements were materially false and misleading at all relevant
times

6. On October 9, 2018, it was revealed that the FDA informed the Company at a

meeting with the agency in 2016, that the FDA “did not agree with the proposed closing in the

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 6 of 25

Phase 3 studies,” the proposed primary endpoint, or the “proposed non-inferiority (Nl) margin
for comparing morphine to oliceridine.”

7. Following this news, shares of Trevena’s common stock fell more than 64% on
October 9, 2018 to close at $l.07 per share.

8. On October ll, 2018, the Company announced that the FDA denied its New Drug
Application for oliceridine.

9. As a result of Defendants’ wrongful acts and omissions, and the precipitous
decline in the market value of the Company’s securities, Plaintiff and other Class members have
suffered significant losses and damages

JURISDICTION AND VENUE

10. The claims asserted herein arise under and pursuant to §§lO(b) and 20(a) of the
Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the
SEC (17 C.F.R. §240.101:)-5).

ll. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §§ 133l and Section 27 of the Exchange Act.

12. Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15
U.S.C. §78aa) and 28 U.S.C. §l391(b) as Trevena’s principal executive offices are located
within this Judicial District.

13. in connection with the acts, conduct and other wrongs alleged in this Complaint,
Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
including but not limited to, the United States mail, interstate telephone communications and the

facilities of a national securities exchange

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 7 of 25

PARTIES

14. Plaintiff, as set forth in the attached Certification, acquired Trevena securities at
artificially inflated prices during the Class Period and were damaged upon the revelation of the
alleged corrective disclosures

15. Defendant Trevena is incorporated in Delaware, with its principal executive
offices located at 955 Chesterbrook Blvd., Suite 200, Chesterbrook, Pennsylvania. Trevena’s
common stock is traded on the NASDAQ, under the symbol “TRVN.”

l6. Defendant Maxine Gowen (“Gowen”) has served at all relevant times as the
Company’s President and CEO. Gowen retired as President and CEO on October l, 2018.

17. Defendant Roberto Cuca (“Cuca”) has served at all relevant times as the
Company’s Chief Financial Officer.

18. The Defendants referenced above in 1[1l 16 - 17 are sometimes referred to herein
as the “Individual Defendants.”

19. The Individual Defendants possessed the power and authority to control the
contents of the Company’s SEC filings, press releases, and other market communications The
Individual Defendants Were provided with copies of the Company’s SEC filings and press
releases alleged herein to be misleading prior to or shortly after their issuance and had the ability
and opportunity to prevent their issuance or to cause them to be corrected. Because of their
positions with the Company, and their access to material information available to them but not to
the public, the Individual Defendants knew that the adverse facts specified herein had not been
disclosed to and were being concealed from the public, and that the positive representations
being made were then materially false and misleadingl The Individual Defendants are liable for

the false statements and omissions pleaded herein.

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 8 of 25

SUBSTANTIVE ALLEGATIONS
Background

20. Trevena is a biopharmaceutical company developing innovative therapies based
on breal<through science to benefit patients and healthcare providers confronting serious medical
conditions

2l. The Company is currently developing OLfN\/O, touted as a next generation lV
analgesic for the management of moderate~to-severe acute pain in the hospital and similar
settings and has been granted Breakthrougl'i Therapy designation by the FDA. OLINVO was
specifically designed to deliver the pain relief of a conventional IV opioid, with fewer associated
adverse effects via its biased ligand mechanism of action. OLINVO is an investigational product
and has not been approved by the FDA or any other regulatory agency. The Company expects
OLINVO to be a Schedule ll controlled substance

l\/Iateriallv False and Misleading Statements Issued During the Class Period

22. The Class Period begins on May 2, 2016, When the Company filed a Form 8-K
With the SEC, attaching as Exhibit 99.1 a press release issued that same day titled: “Trevena
Announces Successful End-of-Phase 2 Meeting with FDA and Outlines Phase 3 Program for
Oliceridine.” The press release stated, in relevant part:

Trevena Announces Successful Erzd-ofPlcase 2 Meeting with FDA and
Outlines Phase 3 Progmmfor Oh`ceri'dine

_ Pivotal efficacy studies to start in 2Q 2016, With topline data expected in lQ
2017, and NDA filing expected in 2H 20l 7 »---

~#-»- Phase 3 program includes comparisons to both placebo and morphine m-
- Webcast and call scheduled for today at 5:30 pm EDT »-

Trevena, lnc. (NASDAQ: TRVN), a clinical stage biopharmaceutical company
focused on the discovery and development of biased ligands targeting G protein

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 9 of 25

coupled receptors, today announced the successful completion of the End~of~
Phase 2 l\/leeting process with the United States Food and Drug Administration
(FDA), T he company has reached general agreement with the FDA on key
elements ofthe Phase 3 program to support a New Drug Application HVDA) for
oliceridine (TRV130), to which the FDA has granted Breakthrough Therapy
designation

“We are very pleased with the outcome of our End-of-Phase 2 discussion with
the FDA,” said Maxine Gowen, Ph.D., chief executive officer. “We appreciate
the valuable guidance the FDA has provided, and look forward to continuing a
constructive relationship as we advance our Phase 3 registration program. We
remain focused on bringing oliceridine to market as a new and potentially
differentiated analgesic for patients and caregivers seeking alternatives to
conventional opioids.”

End-of-Phase 2 meeting

The FDA agreed that pivotal efficacy trials in bunionectorny and abdominoplasty
patients include appropriate patient populations to support an indication for
moderate to severe acute pain. The agency also confirmed the need for at least
l,l00 patients exposed to oliceridine across the development program for the
purposes of evaluating safety and tolerability. This database should include a
sufficient number of patients with higher exposures and longer durations of
oliceridine therapy. In addition, general agreement was reached on the
company’s planned clinical, nonch`ni.cal, clinical pharmacology, and chemistry,
manufacturing and control (CMC) activities to support the planned NDA.

Overview of the OIicei‘idine Phase 3 program

¢ The oliceridine Phase 3 program includes two pivotal efficacy trials
evaluating moderate~to~severe acute pain: the APOLLO-l study will
evaluate pain for 48 hours following bunionectomy, and the APOLLO~Z
study will evaluate pain for 24 hours following abdominoplasty. ln each
trial, patients will be randomized to receive placebo, morphine, or one of
three regimens of oliceridine by patient~controlled analgesia (PCA) for the
management of their post-operative pain. Each study will enroll
approximately 375 patients, allocated equally across study arms.

o The primary endpoint for both APOLLO studies will be a responder
analysis proposed by the company comparing active treatment arms to
placebo. A responder is defined as a patient experiencing a sum of pain
intensity difference (SPlD) at the end of tlie treatment period that
corresponds to at least a 30% improvement from baseline without early
discontinuation and without rescue pain medication.

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 10 of 25

» Secondary endpoints in both APOLLO studies will include comparisons
of oliceridine efficacy, safety, and tolerability to morphine. A respiratory
safety endpoint will measure prevalence and duration of hypoventilation,
which will be a clinical assessment as in the company’s Phase 2b
abdominoplasty study.

¢ The APOLLO study designs were informed in part by the company’s
Phase 2b abdominoplasty study, which also used PCA dosing. Powering
assumptions included similar performance of PCA-administered
oliceridine in both APOLLO studies as was observed in the Phase 2b
study. ln a post-hoc evaluation using the Phase 3 responder analysis, both
doses in the company’s Phase 2b study in abdominoplasty yielded
analgesic efficacy similar to morphine, and significantly higher than
placebo (p_<_0.0005 for both oliceridine treatment arms). In addition,
using the Phase 3 respiratory safety endpoint, both doses in the company’s
Phase 2b study showed significantly less respiratory safety burden for
oliceridine than morphine (p § 0.0003 for both oliceridine treatment ai'nis).

¢ Tlie development program will include at least 1,100 patients exposed to
oliceridine. The on-going open-label ATHENA~l safety study is enrolling
patients experiencing pain as a result of either a medical diagnosis or
surgery. ln this study, patients may receive oliceridine as-needed either as
an intermittent bolus or via PCA device, with doses and dui'ations
appropriate to manage their pain.

Both APOLLO-l and APOLLO-2 are expected to start in the second quarter of

this year, and the company expects to report top-line data in the first quarter of

2017. The company continues to expect to file an NDA for oliceridine in the

second half of 2017, The company also continues to expect that its available cash

and investments will be sufficient to fund operations into 2018. (Emphasis

added.)

23. On March 8, 2017, the Company filed its Annual Report for the fiscal year ended
December 31, 2016 on Form 10-K (the “2016 l0”K”) with the SEC, which provided the
Company’s annual financial results and position The 2016 10-K was signed by the Individual
Defendants. The 20l6 10~K also contained signed certifications pursuant to the Sarbanes~()xley
Act of 2002 (“SOX”) by the Individual Defendants attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over

financial reporting, and the disclosure of all fraud.

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 11 of 25

24. Discussing the Company’s Phase 3 trials for OLINVO and its discussions with
FDA, the 20l6 lO-K stated that a “general agreement Was reached [with the FDA] on our
planned clinical, nonclinical, clinical pharmacology, and chemistry, manufacturing and control
activities to support the planned NDA.” Furthermore, the 20 l 6 lO-K stated, in relevant part:

In January 2016, we initiated the Phase 3 clinical program for OLINVO with the
enrollment of patients in the ATHENA study, a Phase 3, open label, multicenter
study evaluating the safety and tolerability of OLINVO in approximately 900
patients. The study is enrolling eligible patients with moderate»to-severe pain
caused by medical conditions or surgery Patients are treated with OLINVO on an
as~needed basis via lV bolus, patient~controlled analgesia, or PCA, or both, as
determined by the investigator. The primary objective is to assess the safety and
tolerability of OLlNVO. Pain intensity is being measured as a secondary
endpoint As of Fel)ruary 15, 2017, over 400 patients have been treated in the
ATHENA study, With no apparent off-target or unexpected adverse effects.

In the first quarter of 2016, we discussed our Pkase 3 development program

with the FDA at an Ena' of Pitase 2 meeting At this meeting, the FDA agreed

that pivotal efficacy trials in bunionectomy and abdominoplasty patients include

appropriate patient populations to support an indication for the management of

moderate-to-severe acute pain. (Emphasis added.)

25. On March 7, 2018, the Company filed its Annual Repoit for the fiscal year ended
December 31, 2017 on Form lO-K (the “2016 lO-K”) with the SEC, which provided the
Company’s annual financial results and position The 2016 lO-K was signed by the Individual
Defendants. The 2017 10~K also contained signed certifications pursuant to SOX by the
individual Defendants attesting to the accuracy of financial reporting, the disclosure of any
material changes to the Company’s internal controls over financial reporting, and the disclosure
of all fraud.

26. ln the 2017 lO-K, Defendants touted the Company’s meetings with the FDA,
stating:

ln Decernbcr 20l5, the FDA granted Fast Track designation to OLINVO for the

management of moderate-to-severe acute pain. The Fast Tracl< program is
designed to facilitate the development and review of drugs intended to treat

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 12 of 25

serious conditions with unmet medical needs by providing sponsors with the

opportunity for frequent interactions with the FDA. In February 2016, the FDA

granted Breal<through Thei‘apy designation to OLINVO for the management of
moderate-to-severe acute pain. Breakthrough Therapy designation is granted by

the FDA to new therapies intended to treat serious conditions and for which

preliminary clinical evidence indicates that the drug may demonstrate substantial

clinical improvement over available therapies. Br‘eakthrough Therapy designation
provides all the benefits of the Fast Ti'ack program, as well as more intensive

FDA guidance on preparing an efficient drug development program. In January

20l8, we announced that the FDA had accepted for review the NDA we

submitted for OLINVO. The FDA also indicated that the PDUFA review date for

the OLINVO NDA is November 2, 2018 and that it plans to hold an advisory

committee meeting to discuss the NDA.

27. 'l`he statements referenced in ilil 22 - 26 Were materially false and misleading
because Defendants made false and/or misleading statements, as Well as failed to disclose
material adverse facts about the Company’s business, operational and compliance policies.
Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:
(i) the FDA had not agreed to key elements of the Company’s Phase 3 trial for oliceridine
(TRV130); (ii) the FDA was unlikely to approve oliceridine (TRVlSO) based on the Company’s
Phase 3 trial', and (iii) as a result, 'l`revena’s public statements were materially false and
misleading at all relevant times.

The Truth Begins to Emerge

28. The truth emerged on October 9, 20l8, when minutes from the FDA’s April 28,
2016 meeting with Trevena were released and showed that the FDA:

0 “did not agree With the proposed dosing in the Phase 3 studies”;
¢ “did not agree with the proposed primary endpoint”; and

¢ “did not agree with the proposed non-inferiority (NI) margin for comparing

morphine to oliceridine.”

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 13 of 25

29. That same day, the biotechnology industry news website BitharrnaDive
published an article titled “Trevena shares sink on FDA concerns ahead of key panel meeting,”
which stated that “Trevena has pitched oliceridine as safer than currently available intravenous
opioids, pointing to the drug’s mechanism of action as a key differentiating factor. Briejing
documents from the FDA, however, reveal the agency had not agreed to Trevena’s plans to
measure oliceridine’s impact on respiratory safety burden.” (Emphasis added.) The article
addressed the significance of the FDA’s prior warning to the Company as follows:

Investors typically pore over FDA briefing documents, which are published by
the agency two days before advisory committee meetings Staffed by experts, the
panels make recommendations to the FDA for or against approval of certain
experimental drugs.

Sometimes these documents offer few new insights into the agency’s thinking on
a particular drug. ln this case, it was clear FDA staff had several concerns about
Trevena’s trial design and results.

For its New Drug Application for oliceridine, Trevena submitted results from
three Phase 3 studies -- two randomized and one conducted open-label. in both of
these trials, the two higher tested doses of oliceridine showed a statistically
greater reduction in pain intensity than placebo. (Comparisons versus morphine
on this measure were more mixed.)

But key to Trevena’s case is the company’s claim that oliceridine’s more selective
mechanism of action makes it safer than conventional opioids, with less
respiratory depression and nausea.

On this point, it turns out, the FDA never agreed to Trevena’s plans for measuring
the superiority of oliceridine to morphine in terms of respiratory safety burdenl
Further, in both randomized studies, Trevena’s drug did not demonstrate a
significant lowering in the expected cumulative duration of respiratory safety
events versus morphine, FDA staff wrote.

The agency acknowledged that trends did support a decreased percentage of
respiratory events with oliceridine versus morphine but only on “some

parameters.”

Respiratory safety burden wasn ’t the only thing the FDA saw differently than
Trevena, either. T he documents disclosed the agency had a number of

10

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 14 of 25

disagreements with the biotech in an April 2016 meeting and a November 2016
teleconference.

An announcement made by Trevena following the April sit-down gave investors
no hints of the differences in view.

Overall, FDA staff were clear that oliceridine offered significant benefits in pain

reduction over placebo. But, compared to morphine, the picture painted in the

documents is less positive.

“The oliceridine 0.5 mg dose regimen looks to be slightly less efficacious than morphine,

but with similar rates of dizziness, hypoxia, nausea, and vomiting,” FDA staff wrote.

“The oliceridine 0.l and 0.35 mg dose regimens appear to be even less effective than

morphine, with correspondingly lower rates of selected adverse events.”

What the l5 voting members of the anesthetic and analgesic drug products advisory

committee make of oliceridine in Thursday’s meeting will be a key test for the drug.

Similarly mixed or negative reviews could spell trouble for Trevena. (Emphasis added.)

30. Following this news, shares of Trevena’s common stock fell more than 64% on
October 9, 2018 to close at $l .07 per share.

3 l. On October ll, 2018, the Company announced that the FDA denied its New Drug

Application for oliceridine.

PLAINTIFF’S CLASS ACTION ALLEGATIONS

32. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
otherwise acquired Trevena securities during the Class Period (the “Class”), and were damaged
upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants
herein, the officers and directors of the Company, at all relevant times, members of their
immediate families and their legal representatives, heirs, successors or assigns and any entity in
which Defendants have or had a controlling interest.

33. The members of the Class are so numerous that joinder of all members is

impracticablel 'l`hroughout the Class Period, Trevena securities were actively traded on the

ll

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 15 of 25

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and
can be ascertained only through appropriate discovery, Plaintiff` believes that there are hundreds
or thousands of members in the proposed Class. Record owners and other members of the Class
may be identified from records maintained by Trevena or its transfer agent and may be notified
of the pendency of this action by mail, using the form of notice similar to that customarily used
in securities class actions.

34. Plaintifi"s claims are typical of the claims of the members of the Class as all
members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
federal law that is complained of herein.

35. Plaintiff will fairly and adequately protect the interests of the members of the
Class and has retained counsel competent and experienced in class and securities litigation
Plaintiff has no interests antagonistic to or in conflict with those of the Class.

36, Common questions of law and fact exist as to all members of the Class and
predominate over any questions solely affecting individual members of the Class, Among the
questions of law and fact common to the Class are:

¢ whether the federal securities laws were violated by Defendants’ acts as alleged
herein’,

¢ whether statements made by Defendants to the investing public during the Class
Period misrepresented material facts about the business, operations and

management of Trevena;

0 whether the Individual Defendants caused Trevena to issue false and misleading
financial statements during the Class Period;

¢ whether Defendants acted knowingly or recklessly in issuing false and
misleading financial statements;

0 whether the prices of rl`revena securities during the Class Period were artificially
inflated because of the Defendants’ conduct complained of herein', and

l2

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 16 of 25

» whether the members of the Class have sustained damages and, if so, what is the
proper measure of damages

37. A class action is superior to all other available methods for the fair and efficient
adjudication of this controversy since joinder of all members is impracticable Furtherrnore, as
the damages suffered by individual Class members may be relatively small, the expense and
burden of individual litigation make it impossible for members of the Class to individually
redress the wrongs done to them. 'l`here will be no difficulty in the management of this action as
a class action.

38. Plaintiff will rely, in part, upon the presumption of reliance established by the
fraud-on-the-market doctrine in that:

¢ Defendants made public misrepresentations or failed to disclose material facts
during the Class Period;

¢ the omissions and misrepresentations were material;
0 Trevena securities are traded in an efficient market;

0 the Company’s shares were liquid and traded with moderate to heavy volume
during the Class Period;

0 the Company traded on the NASDAQ and was covered by multiple analysts;

¢ the misrepresentations and omissions alleged would tend to induce a reasonable
investor to misjudge the value of the Company’s securities; and

0 Plaintiff and members of the Class purchased, acquired and/or sold Trevena
securities between the time the Defendants failed to disclose or misrepresented
material facts and the time the true facts were disclosed, without knowledge of
the omitted or misrepresented facts

39. Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
presumption of reliance upon the integrity of the market

40. Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Ajj(iliated Ute Cltizens of the State

13

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 17 of 25

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material
information in their Class Period statements in violation of a duty to disclose such information,
as detailed above.

C()UNT l

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
Against All Defendants)

41. Plaintiff repeats and reallege each and every allegation contained above as if fully
set forth herein.

42. This Count is asserted against Defendants and is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

43. During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions
practices and courses of business which operated as a fraud and deceit upon Plaintiff and the
other members of the Class; made various untrue statements of material facts and omitted to state
material facts necessary in order to make the statements made, in light of the circumstances
under Which they were made, not misleading; and employed devices, schemes and artifices to
defraud in connection with the purchase and sale of securities Such scheme was intended to,
and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and
other Class members, as alleged herein', (ii) artificially inflate and maintain the market price of
Trevena securities; and (iii) cause Plaintiff and other members of the Class to purchase or
otherwise acquire rfrevena securities and options at artificially inflated prices. in furtherance of
this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

14

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 18 of 25

44. Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
and annual reports, SEC filings, press releases and other statements and documents described
above, including statements made to securities analysts and the media that were designed to
influence the market for Trevena securities Such rcports, filings, releases and statements were
materially false and misleading in that they failed to disclose material adverse information and
misrepresented the truth about Trevena finances and business prospects

45. By virtue of their positions at Trevena, Defendants had actual knowledge of the
materially false and misleading statements and material omissions alleged herein and intended
thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants
acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose
such facts as would reveal the materially false and misleading nature of the statements made,
although such facts Were readily available to Defendants Said acts and omissions of Defendants
were committed willfully or with reckless disregard for the truth. In addition, each Defendant
knew or recklessly disregarded that material facts were being misrepresented or omitted as
described above.

46. lnformation showing that Defendants acted knowingly or with reckless disregard
for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers
and/or directors of Trevena, the Individual Defendants had knowledge of the details of Trevena
internal affairs

47. The Individual Defendants are liable both directly and indirectly for the wrongs
complained of herein. Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

15

Case 2:18-cv-O4426-CI\/|R Document 1 Filed 10/15/18 Page 19 of 25

Trevena. As officers and/or directors of a publicly-held company, the Individual Defendants had
a duty to disseminate timely, accurate, and truthful information with respect to Trevena
businesses operations future financial condition and future prospects As a result of the
dissemination of the aforementioned false and misleading reports releases and public statements
the market price of Trevena securities was artificially inflated throughout the Class Period. ln
ignorance of the adverse facts concerning Trevena business and financial condition which were
concealed by Defendants Plaintiff and the other members of the Class purchased or otherwise
acquired Trevena securities at artificially inflated prices and relied upon the price of the
securities the integrity of the market for the securities and/or upon statements disseminated by
Defendants and were damaged thereby.

48. During the Class Period, Trevena securities were traded on an active and efficient
market Plaintiff and the other members of the Class relying on the materially false and
misleading statements described herein, which the Defendants made, issued or caused to be
disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
of Trevena securities at prices artificially inflated by Defendants’ wrongful conduct. Had
Plaintiff and the other members of the Class known the truth, they would not have purchased or
otherwise acquired said securities or Would not have purchased or otherwise acquired them at
the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff
and the Class the true value of Trevena securities was substantially lower than the prices paid by
Plaintiff and the other members of the Class. The market price of Trevena securities declined
sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members

16

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 20 of 25

49. By reason of the conduct alleged herein, Defendants knowingly or recklessly,
directly or indirectly, have violated Section lO(b) of the Exchange Act and Rule 10b-5
promulgated thereunder

50. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
the other members of the Class suffered damages in connection with their respective purchases
acquisitions and Sales of the Company’s securities during the Class Period, upon the disclosure
that the Company had been disseminating misrepresented financial statements to the investing
public.

COUNT II
(Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

Sl. Plaintiff repeats and realiege each and every allegation contained in the foregoing
paragraphs as if fully set forth herein.

52. During the Class Period, the Individual Defendants participated in the operation
and management of Trevena, and conducted and participated, directly and indirectly, in the
conduct of Trevena business affairs Because of their senior positions they knew the adverse
non-public information about Trevena misstatement of income and expenses and false financial
statements

53. As officers and/or directors of a publicly owned company, the Individual
Defendants had a duty to disseminate accurate and truthful information with respect to Trevena
financial condition and results of operations and to correct promptly any public statements
issued by Trevena which had become materially false or misleading

54. Because of their positions of control and authority as senior officers the

individual Defendants were able to, and did, control the contents of the various reports press

17

 

 

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 21 of 25

releases and public filings which Trevena disseminated in the marketplace during the Class
Period concerning Trevena results of operations. Throughout the Class Period, the Individual
Defendants exercised their power and authority to cause Trevena to engage in the wrongful acts
complained of herein. The Individual Defendants therefore, were “controlling persons” of
Trevena within the meaning of Section ZO(a) of the Exchange Act. ln this capacity, they
participated in the unlawful conduct alleged which artificially inflated the market price of
Trevena securities

55. Each of the Individual Defendants therefore, acted as a controlling person of
Trevena. By reason of their senior management positions and/or being directors of Trevena,
each of the Individual Defendants had the power to direct the actions of, and exercised the same
to cause, Trevena to engage in the unlawful acts and conduct complained of herein, Each of the
individual Defendants exercised control over the general operations of Trevena and possessed
the power to control the specific activities which comprise the primary violations about which
Plaintiff and the other members of the Class complain

56. By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Trevena,

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment against Defendants as follows:
A. Determining that the instant action may be maintained as a class action under
Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
Class representative;
B. Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

18

 

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 22 of 25

C. Awarding Plaintiff and the other members of the Class prejudgment and post-
judgment interest, as well as their reasonable attorneys’ fees expert fees and other
costs; and

D. Awarding such other and further relief as this Court may deem just and proper.
DEMAN]) FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury.

Dated: October 15, 2018
Respectfully submitted,

C,) ’

KASKELA LAW LLC

D. Seamus Kaskela

201 King of Prussia Road, Suite 650
Radnor, Pennsylvania 19087
Telephone: (484) 258 -» 1585
Facsimile: (484) 258 -~ 1585

Einail: skaskela@kaskelalaw.com

POMERANTZ, LLP

Jeremy A. Lieberrnan

J. Alexander Hcod II

600 Third Avenue, 20th Floor

New York, New York 10016

Telephone: (212) 661-1 100

Facsin:iile: (212) 661-8665

Email: jaliebeiman@pomlaw.com
ahood@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrorn

10 South La Salle Street, Suite 3505
Chicago, Illinois 60603

Telephone: (312) 377-1 181
Facsimile: (312) 377-1184

Email: pdahlstrom@pomlaw.com

19

 

Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 23 of 25

20

HOLZER & HOLZER, LLC
Corey D. Holz.er

1200 Ashwood Parkway, Suite 410
Atlanta, GA 3033 8

Telephone: (770) 392-0090
Facsimile: (770) 392~0029

Ernail: cholzer@holzerlaw.com

Attameysfor Plaintij"

 

 

oocusign Enveiope lo; ceEoEAFz-:=ssaargz-sass-t99831352880
Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 24 of 25

CERTIFICATION OF NAMED PLAINTIFF
PURSUANT TO FEDERAL SECURITIES LAWS

The undersigned declares as to the claims asserted under the federal securities laws, that:

Plaintiff has reviewed the initial complaint filed in this action.

Plaintiff did not purchase and/or acquire the security that is the subject of this action at
the direction of Plaintiffs counsel or in order to participate in any private action under the federal
securities laws

Plaintiff is willing to serve as a representative party on behalf of the class including
providing testimony at deposition and trial, if necessary I understand that this is not a claim

form, and that my ability to share in any recovery as a member of the class is not dependent upon `
execution of this Plaintiff Certification.

Plaintiff‘s transactions in the security that is the subject of this action during the Class
Period are as follows - List additional transactions on Schedule A, if neeessary:

Purchases:

Ticker of Company Date(s) Purchased # Shares Purchased Cost/Share

TRVN 10/5/2018 1000 3.03
Sales:
Ticker of Company Date(s) Sold # Shares Sold Proceeds/Share

 

During the three (3) years prior to the date of this certification, Plaintiff has not sought to
serve or served as a class representative in an action filed under the federal securities laws except
for the following (if any):

NOl’l€

 

DocuSign Enve|ope |D: CDEOEAFZ~FBEB-4792-BSBE-l 9983‘|31§288€)
Case 2:18-cv-O4426-C|\/|R Document 1 Filed 10/15/18 Page 25 of 25

Plaintiff will not accept any payment for serving as a representative party on behalf of the
class beyond Plaintiffs pro rata share of any recovery, except such reasonable costs and expenses
(including lost wages) directly relating to the representation of the class as ordered or approved
by the court.

1 declare under penalty of perjury that the foregoing is true and correct

October Milwaukee Wisconsin

ll
Executed this day of , 2018 in ,
City State

(Signature) X DW'] Ma$fbjttcfko

Tony Mastopierro

 

(Print Name)

 

First LaSt

 

